               IN THE UNITED STATES DISTRICT COTOT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


HEATHER P. HOWARD,                         *


        Plaintiff,                         *
                                           "k


               V.                          *              CV 118-035
                                           k


LIFE LINE HOME CARE SERVICES,              *
INC.,                                      *
                                           k


        Defendant,                         *




                                    ORDER




     Before the       Court is the     Parties' stipulation            of dismissal

with prejudice.       (Doc. 14.)      Plaintiff and Defendant signed the

voluntary dismissal; thus, the Court finds dismissal proper under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT   IS   THEREFORE   ORDERED    that this       matter   is DISMISSED WITH


PREJUDICE.      The   Clerk   is   directed     to   TERMINATE   all    motions   and

deadlines, if any, and CLOSE this case.               Each party shall bear its

own costs and fees.


     ORDER ENTERED at Augusta, Georgia, this ^^^^*^day of January,
2019.




                                      J.              HALL/CHIEF JUDGE
                                      UNIT^p^TATES DISTRICT COURT
                                      -SOUTflERN DISTRICT OF GEORGIA
